Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated October 14, 2021, has been received. By way of this reply, Applicant has amended the abstract and claims 1 and 2, and canceled claims 3, 5, 7, and 87.
Claims 1-2, 4, 6, and 8-11 are currently under examination. Claims 82, 85-86, and 88 remain withdrawn from consideration. 
The rejections of record can be found in the previous Office action, dated July 16, 2021.

Specification
The abstract of the disclosure was previously objected to due to the presence of legal phraseology.
Applicant's amended abstract has addressed this issue, and this objection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Canali (Sci Rep. 2014 Apr 22;4:4729, cited in IDS) in view of Roblek (PLoS One. 2010 May 13;5(5):e10604), Barrell (Protein Expr Purif. 2004 Jan;33(1):153-9), and Lu (Oncogene. 2013 Jun 6;32(23):2900-6).
Applicant argues that the cited references lack adequate motivation to combine with one another to arrive at the claimed invention by pointing to the differences between the claims and the disclosure in each reference. Applicant also argues that the prior art does not teach the use of non-identical sequences of mutant p53 polypeptide.

Canali teaches that, for the purpose of generating an antibody, various versions of a selected peptide epitope (e.g., single-copy or multicopy, entirely natural or flanked by artificial immunostimulatory sequences) can be joined site specifically in either an end-to-end or an internal fusion configuration (page 1, third paragraph). While not explicitly stated, this statement by Canali implies that multiple copies of non-identical sequences can be used in the context of a carrier protein to generate an antibody by the use of the word 'versions' in the plural. 
[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP 2144.01.
Furthermore, as stated in the previous Office action, Barrell teaches that fusion proteins comprising an antigenic sequence and thioredoxin may be generated by inserting the antigen, which may be 14-25 amino acids long, into the active site of the thioredoxin without affecting solubility of the protein (page 154, left column, second paragraph). Barrell further teaches that this method may be used to generate antibodies against the inserted antigenic peptide (page 154, left column, third paragraph).
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). 
The use of thioredoxin-based scaffold proteins for antibody production and their advantages were well-known in the art. According to Roblek, it is possible to create antibodies 
Motivation for doing so can be found in Roblek, which teaches that point-mutant specific antibodies may not only represent extremely powerful research tools to study somatic and inherited genetic diseases, but could also emerge as valuable medical tools in the future (page 2, left column, first paragraph). Likewise, Lu also suggests that targeting the R175H mutant p53 may be useful in improving current therapies against cancer (page 2905, left column, first paragraph).
The desirability of antibodies which specifically target mutant variants of p53 was also well known in the art, for example, by Solomon (US20100074908A1, cited in IDS and in the previous Office action, at para. 0004-0007, 0010, 0014, 0046-0059, 0071, and 0257-0265).
This rejection is therefore maintained.
The citation of the Solomon reference is in response to Applicant's arguments.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644